Citation Nr: 1537128	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  13-18 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a service-connected  lumbar spine disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Counsel






INTRODUCTION

The Veteran served on active duty from August 2000 to March 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.   The issue has been recharacterized to comport with the evidence of record. 


FINDING OF FACT

In July 2015, the Veteran notified the Board in writing that he wished to withdraw his appeal for a higher rating for his service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In a July 2015 letter, the Veteran withdrew his appeal of the issue of entitlement to a higher rating for his service-connected lumbar spine disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.



ORDER

The appeal is dismissed.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


